Exhibit 99.1 MRI Interventions Elects Dr. Philip A. Pizzo to Board of Directors Former Dean of Stanford University School of Medicine Brings More Than Four Decades of Medical Experience to MRI Interventions Board MEMPHIS, TN  April 16, 2013  MRI Interventions, Inc. (OTCBB: MRIC) today announced that its board of directors has elected Philip A. Pizzo, M.D. as a new director. Dr. Pizzo most recently served as Dean of the Stanford University School of Medicine, a position he held from April 2001 until December 2012. Dr. Pizzo has long been a leader in academic medicine, championing programs and policies to improve the future of science, education and healthcare in the U.S. and beyond. In a distinguished medical career spanning more than 40 years, he has also been devoted to the diagnosis, management, prevention and treatment of childhood cancers and the infectious complications that occur in children whose immune systems are compromised by cancer and AIDS. During his tenure as Dean of the Stanford University School of Medicine, Dr. Pizzo also held the position of the Carl and Elizabeth Naumann Professor of Pediatrics and of Microbiology and Immunology. Before joining Stanford, he was the Physician-in-Chief of Childrens Hospital in Boston and Chair of the Department of Pediatrics at Harvard Medical School. Dr. Pizzo has served as head of the National Cancer Institutes infectious disease section, as chief of the NCIs pediatric department, and as acting scientific director for NCIs Division of Clinical Sciences. Among numerous honors, he was the 2012 recipient of the John Howland Award, the highest honor for lifetime achievement bestowed by the American Pediatric Society. Dr. Pizzo received his M.D. degree from the University of Rochester in 1970. Kimble Jenkins, CEO of MRI Interventions, said, Phil brings a tremendous amount of clinical and research experience to MRI Interventions, and we are extremely fortunate to have him serving on our board. Phil has exceptional insight into the medical community, and we believe his wealth of knowledge and experience will be a valuable asset for this company. MRI Interventions has been a leader in the use of real-time MRI-guidance in performing minimally invasive procedures in the brain, commented Dr. Pizzo. There is a need for innovation in the neuroscience field to bring better treatment options to the millions affected by neurological disorders, and I believe MRI Interventions is well-positioned to excel in this space. I look forward to serving on the board of directors and working with MRI Interventions management as the company moves ahead. About MRI Interventions, Inc. Founded in 1998, MRI Interventions is creating innovative platforms for performing the next generation of minimally invasive surgical procedures in the brain and heart. Utilizing a hospital's existing MRI suite, the company's FDA-cleared ClearPoint
